                   UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
UNITED STATES OF AMERICA
v.                                    CRIMINAL NO. 5:19-cr-3-DCB-LRA
BORIS WARD                                                 DEFENDANT
                                ORDER
     This matter comes before the Court on Defendant Boris Ward

(“Ward”)’s Motion to Suppress All Evidence and Statements

Obtained from an Illegal Search that Constitute Fruit of the

Poisonous Tree (Doc. 35) and the Government’s Response (Doc.

41). Having considered the motion, the response, the memoranda,

applicable statutory and case law, and being otherwise fully

informed in the premises, this Court DENIES the Defendant’s

Motion.

                              BACKGROUND

     On or about June 1, 2018 Defendant Ward conducted an

alleged sale of methamphetamine. Agent Jerry Stewart of the

Mississippi Bureau of Narcotics (“MBN”), Adams County Sheriff’s

Deputy Luke Brumfield, and other law enforcement met with a

confidential informant to conduct the controlled purchase of

methamphetamine from Ward. The confidential informant called

Ward to arrange the purchase, at which point a sheriff’s deputy

acting undercover drove the confidential informant to Ward’s


                                  1
residence. Once the sale of the methamphetamine had been

negotiated and the confidential informant had paid Ward, Ward

instructed the confidential informant to retrieve the purchased

methamphetamine from behind the gas cap of a black GMC Yukon.

The Yukon was parked in front of the residence. Ward accompanied

the confidential informant to the Yukon, where a clear plastic

bag containing approximately 13 grams of methamphetamine was

behind the gas cap. On or about June 13, 2018, Deputy Brumfield,

other law enforcement officers, and the confidential informant

made a second controlled purchase of methamphetamine from Ward

where, in that instance, Ward provided the methamphetamine while

within the hereinafter described residence.

     On or about June 14, 20018, Agent Stewart applied for and

obtained a search warrant for, “[A] residence located at 3357

Stampley Road, Fayette, Jefferson County, Mississippi, being a

mobile home with blue siding and white trim. Together with all

curtilage, approaches and appurtenances thereto, as well as any

vehicles which are located on the property.” Aff. For Search

Warrant, ECF 41 Ex. 1 and Search Warrant, ECF 41 Ex. 2. On June

15, 2018, MBN Agent Stewart, along with other law enforcement

agencies, executed the search warrant. Ward was in the mobile

home during the search. Agents placed Ward under arrest and

searched his person. In Ward’s pocket, Agent Stewart found a set

of keys for a Dodge vehicle. A blue Dodge Charger was parked in
                                2
front of the mobile home. Using the keys from Ward’s pocket,

agents searched the trunk of the Charger and found ten firearms,

one zip-lock bag containing approximately 60 grams of marijuana,

one large clear bag containing approximately 530 grams of

methamphetamine, and a Magnolia Bluff’s Casino player’s card

stamped with “BORIS WARD.” A bag containing 3.5 grams of

methamphetamine was found behind the gas cap of the blue Dodge

Charger. A bag containing 3.5 grams of methamphetamine was found

behind the gas cap of a Chevrolet Cavalier. A bag containing 3.5

grams of methamphetamine was found behind the gas cap of the

Yukon.

     The Defendant claims that the search warrant was

insufficient to establish probable cause to search the 2007 blue

Dodge Charger and the search of the Dodge Charger exceeded the

scope of the warrant. To support this claim, the Defendant

asserts that the Dodge Charger was not specifically identified

in the search warrant with any particularity. As such, the

Defendant requests that any evidence from the Dodge Charger

obtained pursuant to the search warrant be suppressed.

                           DISCUSSION

     Ward has not challenged the validity of the search warrant

in regard to the mobile home but challenges its application to

the blue Dodge Charger. According to the Defendant, the search

                                3
warrant and supporting affidavit did not “state with

particularity that the vehicle was to be search[ed] or provide

probable cause or sufficient reasons as to whether or not

illegal items or documents would be found in the vehicle.” (ECF

No. 39 at 1). However, the Fifth Circuit has rejected this line

of reasoning and has held that a search warrant for a residence

encompasses vehicles parked on the premises. See United States

v. Freeman, 685 F.2d 942, 955 (5th Cir. 1982)(holding that “the

warrant for a search ‘on the premises known as 25 Seadrift Road’

was sufficiently particular to permit a search of Boese’s Jeep

similarly parked on the premises off the street and close to the

house.”); see also, United States v. Napoli, 530 F.2d 1198 (5th

Cir. 1976)(finding that a warrant authorizing a search ‘on the

premises known as 3027 Napoleon Avenue’ permitted the search of

a camper parked off the street and close to the building on a

driveway on the premises.)

     In United States v. Freeman, the Fifth Circuit made it

clear that the warrant encompassed vehicles that were on the

premises, and that law enforcement did not need to use the plain

view doctrine to justify a search of the vehicle. See 685 F.2d

at 957. The warrant, by itself, was sufficiently particular to

include the vehicle despite the warrant not specifically

identifying the Jeep. See id. at 956.



                                4
     Similarly, in Napoli the Fifth Circuit found a warrant

sufficient to search a camper parked in the driveway of the

premises, despite the warrant not specifically listing the

camper as a place to be searched. As the Fifth Circuit reasoned

in Napoli:

          “There can be little, if any, doubt that the intent of
          the officers in this instance was to seize the
          controlled package and its contents wherever they
          might be on the premises at 3027 Napoleon Avenue,
          whether when taken from the mailbox they were carried
          inside the house, retained on the front porch, carried
          down the steps to the sidewalk, taken to the yard, or
          removed to an outbuilding or to a vehicle on the
          premises. The object of the search was movable
          contraband... The ultimate or immediate destination of
          the movable contraband, when removed from the mailbox
          and actually moving, was neither known nor knowable in
          advance.”
530 F.2d at 1200–1201. The Court’s reasoning in Napoli is

applicable to the facts at hand. In this case, as with Napoli,

law enforcement was searching for moveable contraband, i.e.,

methamphetamine. In addition, law enforcement was aware that the

Defendant had previously hidden contraband in the Yukon, and

that contraband could very well be concealed in other vehicles

on the premises.


     The warrant at issue not only listed the address of the

mobile home to be searched, but also included “any vehicles



                                5
which are located on the property.” The blue Dodge Charger was

located approximately twenty feet from the mobile home and was

“on the premises.” The warrant provides enough particularity to

include vehicles that are located on the premises, despite not

specifically identify the vehicles to be searched. Therefore,

the Dodge Charger falls within the scope of the warrant and law

enforcement was authorized to search the Dodge Charger based on

a validly executed warrant supported by probable cause.


     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Defendant’s

Motion to Suppress is DENIED.

     SO ORDERED this the 28th day of October, 2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                6
